Citation Nr: 1410044	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran engaged in combat during service, receiving a Bronze Star Medal with "V" device for exposing himself to hostile fire as he placed devastating suppressive fire on the enemy while serving as a boat operator and machine gunner on a night river ambush in Vietnam.

2.  The evidence is in relative equipoise regarding whether the Veteran has PTSD and a depressive disorder that are related to his combat experiences while on active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD and depressive disorder were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  The Veteran engaged in combat during service, receiving a Bronze Star Medal with "V" device for exposing himself to hostile fire as he placed devastating suppressive fire on the enemy while serving as a boat operator and machine gunner on a night river ambush in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The record in this case satisfies all three elements of a PTSD claim.  VA and private medical reports include PTSD and depressive disorder diagnoses and link the PTSD and the depressive disorder to the Veteran's experiences in combat.  An October 2008 report of a psychological evaluation conducted by a private provider (W. Anderson, Psy.D.), furnished diagnoses of PTSD and depressive disorder, the symptoms of which were related to the Veteran's service in Vietnam.  Three subsequent psychological evaluation reports of Dr. Anderson, dated in April 2009, June 2009, and October 2010, essentially confirm her initial diagnoses and opinion relating the Veteran's psychiatric disorders to service.  A September 2010 opinion of P. Yocom, D.C., found that it was more likely than not that the Veteran's PTSD was directly and causally related to his military service.  A January 2012 VA mental health initial assessment indicated that the emergence of symptoms of the Veteran were typical for a Vietnam veteran around retirement age and referred him to the Vet Center for services for what appeared to be PTSD.  A June 2012 Vet Center report diagnosed the Veteran with PTSD related to his experiences in Vietnam.

There is an unfavorable opinion of a VA examiner dated in April 2009, which diagnosed the Veteran with depressive disorder associated with a post-service head injury (skull fracture in a 1998 bike accident).  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Inasmuch as the evidence is in relative equipoise regarding whether the Veteran has PTSD and a depressive disorder as a result of his combat service, the Board concludes that, resolving reasonable doubt in the Veteran's favor, PTSD and depressive disorder were incurred in service.


ORDER

Service connection for PTSD and depressive disorder is granted.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


